AO 245B (Rev 02/18)          Judgment ma Cnmmal Case
                             Sheet I



                                                      UNITED ST ATES DISTRICT COURT
                                                                            Eastern District of Pennsylvania
                                                                                                                 )
                   UNITED ST ATES OF AMERICA                                                                     )                JUDG;vtENT IN A CRIMINAL CASE
                                              v.                                                                 )
                 FREDDY NAZARET GOMEZ-CASTILLO                                                                   )                Case Number: DPAE2:18CR000024-001
                                                                               FILED                             )
                                                                                                                                  USM Number: 69738-066

                                                                             Nov: 2 o2018 )                                         MICHAEL DROSSNER, ESQ.
                                                                                                                                  Defendant's Attorney
                                                                                                                 )
THE DEFENDANT:                                                        B
                                                                        KA"'"Es
                                                                          '
                                                                                11 r... .,.., ··· ......
                                                                               'h .•:-....A '. vl&rk

li1 pleaded guilty to count(s)                     1&2                  Y                  Dep. Clerk
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found gmlty on count(s)
  after a plea of not gmlty.

The defendant is adjudicated gmlty of these offenses:

                                                                                                                                                                                                  Offense E}l.ded                          Count
                                                                                                                                                                               -········~-~·                                 ~-~-~·-·"·q

 18:371 .                                                                                                                                                                                       . 11/30/2017
 18.1029(a)(3),(c)(1 )(a)(i)                      Possession of unauthorized access devices
   '•A,_ _ _   W°.Wfr~'W'                     .
                                  ""'"'-"'~r ~~>J.,~,>.-~~--------"""""""'""-~"'" -~   •V'>-   ~>,   >,




· 18:2                                    !
                   •••-"·~~.---•••H ,~,...A-ff~fy
                                                  aiding and abetting.
                                                      -   '»:Xi'•             ·-------·                               .,
                                                                                                                                                                                  .
                                                                                                                           -.,-,»;-"""W---»;>i."'«<"'""-->.•'''""''v,~V_,;/q..v,,..-~,...,,,
                                                                                                                                                                                                :' 11/30/2017
                                                                                                                                                                                               ,4:t.-,,,.,,, """"''""'"'"'~;,,,'


       The defendant is sentenced as provided in pages 2 through                                                           8                      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not gmlty on count(s)

D Count(s)                                                                   :J is                        Dare disrmssed on the motion of the L'mted States.

         It is ordered that the defendant must notify the lJnited States attorney for this district withm 30 days of any change of name, residence,
or mailmg address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material clianges m econormc circumstances.

                                                                                                                 11/20/2018
                                                                                                               Date of lmpos1t10n of Judgment


                                                                                                                  -£~
                                                                                                                Signature of Judge
                                                                                                                                                                                           ;;1.                  ~//,_
                                                                                                                                                                                                                   ~                /




                                                                                                                Robert F. Kelly,                              SenJ~               Judge
                                                                                                               Name and Title of Judge



                  CC: Michael Drossner, Esq.
                                                                                                                11/20/2018
                      David Ignall, AUSA                                                                       Date
                      U.S. Marhals (2)
                      Probation, Michael Lott (2)
                      Pretrial Services
                      Flu
AO 245B (Rev 02/18) Judgment m Cnmmal Case
                    Sheet 2 · Impnsonment

                                                                                                   Judgment   Page     2   of   8
DEFENDANT: FREDDY NAZARET GOMEZ-CASTILLO
CASE NUMBER: DPAE2 18CR000024-001

                                                           IMPRISONME~T

           The defendant is hereby cormmtted to the custody of the Federal Bureau of Pnsons to be imprisoned for a total
term of:

  Time served.




      D The court makes the following recommendat10ns to the Bureau of Pnsons




      D The defendant 1s remanded to the custody of the Umted States Marshal.

      D The defendant shall surrender to the Umted States Marshal for this district.
           D at                                  D a.m.      D p.m.        on

           D as notified by the lJnited States Marshal.

      D The defendant shall surrender for service of sentence at the mst1tut10n designated by the Bureau of Pnsons:
           D before 2 p.m. on
           D as notified by the Umted States Marshal.
           D as notified by the Probat10n or Pretrial Serv1ces Office.


                                                                 RETURN

 I have executed this judgment as follows:




           Defendant delivered on                                                      to

 at                                                , with a certified copy ofth1s Judgment.



                                                                                                 UNITED STA TES MARSHAL


                                                                         By
                                                                                              DEPUTY L'"NITED STATES MARSHAL
AO 245B (Rev 02118)       Judgment ma Cnmmal Case
                          Sheet 3 -- Supervised Release
                                                                                                              Judgment     Page   3   of   8
DEFENDANT: FREDDY NAZARET GOMEZ-CASTILLO
CASE NCMBER: DPAE2:18CR000024-001
                                                           SUPERVISED RELEASE
l.Jpon release from imprisonment, you will be on supervised release for a term of:
     3 years




                                                          MANDATORY CONDITIONS

I.      You must not commit another federal, state or local cnme.
2.      You must not unlawfully possess a controlled substance.
3.      You must refram from any unlawful use of a controlled substance. You must submit to one drug test withm 15 days ofrelease from
        imprisonment and at least two periodic drug tests thereafter, as determmed by the court.
               D The above drug testmg condit10n is suspended, based on the court's determination that you
                   pose a low nsk of future substance abuse. (check if applzcable)
4.       D You must make restitutlon m accordance with 18 lJ S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
               restitution (check if applzcable)
5.       ~ You must cooperate m the collectlon of DNA as directed by the probation officer.         (check zfapplzcableJ

6.       D You must comply with the reqmrements of the Sex Offender Registration and Notification Act (34 lJ.S C. § 20901, et seq.) as
               directed by the probation officer, the Bureau of Pnsons, or any state sex offender registrat10n agency m the location where you
               reside, work, are a student, or were convicted of a quahfymg offense. (check zf applzcable)
7.       D You must participate man approved program for domestic v10lence.        (check zf applzcable)




You must comply with the standard conditions that have been adopted by this court as well as with any other cond1t10ns on the attached
page
AO 245B (Rev 02118) Judgment ma Cnmmal Case
                     Sheet 3A - Supervised Release
                                                                                               Judgment- Page    _            of
DEFENDA~T: FREDDY NAZARET GOMEZ-CASTILLO
CASE Nt;MBER: DPAE2:18CR000024-001

                                     ST A~DARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard cond1t1ons of supervision. These cond1t10ns are imposed
because they establish the basic expectations for your behav10r while on superv1s10n and identify the minimum tools needed by probation
officers to keep mformed, report to the court about, and bnng about improvements m your conduct and condition.

1.  You must report to the probation office m the federal j ud1cial d1stnct where you are authonzed to reside withm 72 hours of your
    release from impnsonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2. After mitially reporting to the probation office, you will receive mstruct10ns from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probat10n officer as instructed.
3.  You must not knowingly leave the federal Judicial district where you are authonzed to reside without first gettmg permiss10n from the
    court or the probation officer.
4.  You must answer truthfully the quest10ns asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you hve or anything about your livmg
    arrangements (such as the people you hve with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer m advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change
6.  You must allow the probation officer to v1s1t you at any time at your home or elsewhere, and you must permit the probat10n officer to
    take any Items prohibited by the conditions of your supervision that he or she observes m plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-ume employment you must try to find full-time employment, unless the probat10n officer excuses
    you from domg so. If you plan to change where you work or anythmg about your work (such as your position or your Job
    responsib1hties ), you must notify the probation officer at least I 0 days before the change. If notifying the probat10n officer at least I 0
    days m advance is not possible due to unanticipated circumstances, you must notify the probation officer withm 72 hours of
    becommg aware of a change or expected change.
8. You must not communicate or mteract with someone you know is engaged in cnmmal act1v1ty. If you know someone has been
    convicted ofa felony, you must not knowingly communicate or mteract with that person without first gettmg the permission of the
    probation officer.
9   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer withm 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (1.e., anythmg that was
    designed, or was modified for, the specific purpose of causmg bodily Injury or death to another person such as nunchakus or tasers)
11 You must not act or make any agreement with a law enforcement agency to act as a confidential human source or mformant without
    first gettmg the permiss10n of the court.
12. If the probat10n officer determmes that you pose a risk to another person (mcludmg an organization), the probat10n officer may
    reqmre you to notify the person about the nsk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the nsk.
13. You must follow the mstruct10ns of the probauon officer related to the cond1t10ns ofsuperv1s1on.




U.S. Probation Office lJse Only
A U.S. probat10n officer has mstructed me on the condit10ns specified by the court and has provided me with a wntten copy ofth1s
judgment containmg these cond1t10ns. For further mformatlon regarding these cond1t1ons, see Overview of Probatwn and Supervised
Release Condztwns, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
AO 245B(Rev 02/18) Judgment m a Cnmmal Case
                   Sheet 3D - Supervised Release
                                                                                            Judgment Page    5     of      8
DEFENDANT: FREDDY NAZARET GOMEZ-CASTILLO
CASE NC'MBER: DPAE2:18CR000024-001

                                      SPECIAL CONDITIONS OF SUPERVISION
The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation.
The defendant shall not encumber or liquidate interest In any assets unless it is in direct service of the fine or restitution
obligation or otherwise has the express approval of the Court.

The defendant shall cooperate with Immigration and Customs Enforcement to resolve any problems with his status in the
United States. The defendant shall provide truthful information and abide by the rules and regulations of the Bureau of
Immigration and Customs Enforcement. If deported, the defendant shall not re-enter the United States without the written
permission of the Attorney General. If the defendant re-enters the United States, he shall report In person to nearest U.S.
Probation Office within 48 hours.
AO 245B (Rev 02/18)               Judgment ma Cnmmal Case
                                  Sheet 5 · Cnmmal Monetary Penalties
                                                                                                                                                                   Judgment      Page        6        of
    DEFENDANT: FREDDY NAZARET GOMEZ-CASTILLO
    CASE NUMBER: DPAE2:18CR000024-001
                                                                                    CRIMINAL MONET ARY PENALTIES
          The defendant must pay the total cnmmal monetary penalties under the schedule of payments on Sheet 6.


                                  Assessment                                                  JVT A Assessment*                                                          Restitution
    TOTALS                      $ 200.00                                               $                                                    $                          $ 6,808.60


    D The determinat10n of restitution is deferred unttl                                                                            . An Amended Judgment zn a Cnmznal Case (AO 245C) will be entered
          after such determmation.

    ~ The defendant must make restttut10n (includmg community restitution) to the followmg payees in the amount listed below.

          If the defendant makes a partial payment, each payee shall receive an approxtmately proportioned payment, unless specified otherwise m
          the pnonty order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
          before the Gmted States is paid.

Name of Payee                                                                                                                  Total Loss**              Restitution Ordered
i                              _.,,~,,..~-                v,
                                                                                                                       r~··-·         -~···· ·--~~-·-i   r                              -:Priority
                                                                                                                                                                                            .... or·-···
                                                                                                                                                                                                     Percenta2e
                                                                                                                                                                                                     ~   -     ·=1
i Delaware FCU/Tanya Anderson                                                                                          L~-··            $1.61s.20J                    $1.•678.          IL 1003
                                                                                                                                                                                            ..-. .._.,.,,,_,____

     P.O. Box 3308 Wilmington, DE 19804



     PNC Bank/Tracy Campbell                                                                                                                $200.00                       $200.00         100%

!-'906 W. 27th St1 Wilmington OE 19802 .


r
1 TD Bank/Arthur Lee
     2614 N Washington St,
     '~-~'   ~""'       ,~        '"'-"-.->$»''''

. Wilmington,             OE 19802
        '·"*"'''"M'dk*-.'@~.                  .~.'..,-,




r&~PAGEs
L,,,,,,.             N=-Y·-.~~'-'                                  "'"-""'~"'-'><*'~'m,;;;,,,:,,;:,.,,.,..,,,,,e,,.~




    TOTALS                                                     $                                         107,979.00                     $                    107,979.00


    ~        Restitution amount ordered pursuant to plea agreement $                                                                107,979 00

    D        The defendant must pay mterest on restitution and a fme of more than $2,500, unless the restttut10n or fine is paid m full before the
             fifteenth day after the date of the judgment, pursuant to 18 G.S.C. § 3612(f). All of the payment opt10ns on Sheet 6 may be sub1ect
             to penalties for delmquency and default, pursuant to 18 G.S.C. § 3612(g).

    D        The court determined that the defendant does not have the ability to pay interest and it is ordered that:

             D the mterest reqmrement is waived for the                                                                 D fme       D restitution.
             D the mterest reqmrement for the                                                 D fine                      ~     restitution is modified as follows:

    * Justice for V1ct1ms of Trafficking Act of 2015, Pub. L No 114-22.
    ** Fmdmgs for the total amount oflosses are reqmred under Chapters 109A, 110, 11 OA, and l 13A of Title 18 for offenses committed on or
    after September 13, 1994, but before Apnl 23, 1996.
    AO 2458 (Rev 02118) Judgment ma Cnmmal Case
                        Sheet 58  Cnmmal Monetary Penalties
                                                                                                     Judgment   Page       ?    of      8
DEFENDANT: FREDDY NAZARET GOMEZ-CASTILLO
CASE NUMBER: DPAE2:18CR000024-001

                                            ADDITIONAL RESTITUTION PAYEES
                                                                                                                               Priority or
Same of Payee                                                       Total Loss*       Restitution Ordered                      Percentage
f            .
! TD Bank/Qunitln Cambell                                             ,    $1,553.20~',         $1,s53.2o              if10oo/; . .
                                                                                                   ----*'-~     ··-·"·"' ~~-
    2202 Meadow Dr. Blue Bell, PA 19422



    TD Bank/Keyaire Black                                                    $2,906.00                 $2,906.00         100%




    1221 Woodside Rd. Conshohocken, PA 19428
                                                                                                                                             'f


    U.S. Bank                                                              $101,170.40              $101, 170.40         100%

    425 Walnut Sfreet Cincinnati, OH 45202




      * Fmdings for the total amount of losses are reqmred under Chapters I 09A, 110, 11 OA. and l l 3A of Title 18 for offenses committed on
or after September 13, 1994, but before Apnl 23, 1996.
AO 245B (Rev 02/18) Judgment m aCnmmal Case
                    Sheet 6 · Schedule of Payments

                                                                                                           Judgment    Page     8      of       8
DEFENDA~T: FREDDY NAZARET GOMEZ-CASTILLO
CASE     ~UMBER: DPAE2:18CR000024-001


                                                     SCHEDULE OF PAYMENTS

Havrng assessed the defendant's ability to pay, payment of the total cnminal monetary penalties is due as follows:

A    ~     Lump sum payment of$         108,179 00          due immediately, balance due

           D      not later than                      -
                                                                 , or
           lill   m accordance with D      C,    D    D,    D     E, or     lill   F below, or

B    D     Payment to begrn immediately (may be combrned with             DC.           DD.or       D F below); or

C    D     Payment m equal                       (e g, weekly, monthly, quarterly) rnstallments of $                          over a penod of
                         (e g. months or years), to commence                       (e.g. 30 or 60 days) after the date of this judgment; or

D    D     Payment rn equal                       (eg. weekly. monthly. quarterly) rnstallments of $                         over a penod of
                         (e.g, months or years), to commence                      (e g. 30 or 60 days) after release from impnsonment to a
           term of supervision; or

E    D     Payment dunng the term of supervised release will commence within                  (e g, 30 or 60 days) after release from
           impnsonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    ~     Special mstrucuons regardmg the payment of cnmmal monetary penalties:

            The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons
            Inmate Financial Responsibility Program and provide a minimum payment of $25 per quarter towards restitution In
            the event the entire restitution is not paid prior to the commencement of supervision, the defendant shall satisfy the
            amount due in monthly installments of not less than $100. to commence 30 days after release from confinement. It
            is ordered that the defendant shall pay to the United States a total special assessment of $200, due immediately
Cnless the court has expressly ordered otherwise, if this Judgment imposes impnsonment, payment of crimmal monetary penalties is due durmg
the penod of impnsonment. All cnmmal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
Fmancial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any cnmmal monetary penalties imposed.




0    Joint and Several

     Defendant and Co-Defendant ~arnes and Case Numbers (including defendant number), Total Amount, Jomt and Several Amount,
     and correspondmg payee, 1f appropnate.
         JOSE FRANCISCO GOMEZ-VILLASMIL - CASE NUMBER 18-CR-00024-002 -$6,808.60




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s).

D    The defendant shall forfeit the defendant's mterest in the following property to the Cruted States.



Payments shall be applied in the followmg order ( 1) assessment, (2) restitution pnncipal, (3) restitution mterest, (4) fine pnnc1pal, (5) fine
mterest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, mcludmg cost of prosecution and court costs.
